 

Case 6:19-mj-01626-LRH Document 6 Filed 09/06/19 Page 1 of 1 PagelD 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA

VS. CASE NO: 6:19-mj-1626

HANSON RICHARD LARKIN

 

ORDER OF TEMPORARY DETENTION

A detention hearing in this case is scheduled as follows:

 

Place: George C. Young United
States Courthouse and Federal
Building.

401 W Central Boulevard
Orlando, Florida

Courtroom: 3C

 

Date and Time: September 10, 2019, at 10:00
A.M.

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States marshal or any other authorized officer. The custodian must bring the defendant

to the hearing at the time, date, and place set forth above.

Date: September 6, 2019

obi @. 4
LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUOGE

 

 
